TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00499-CV


James A. Hopkins and wife, Jean C. Hopkins, Appellants

v.

State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. GV100300, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING



O R D E R

PER CURIAM	Appellant James A. Hopkins, individually and as representing the interests of Jean
C. Hopkins, requests a third extension of time to file his appellate brief.  We will grant the extension.
	The trial court signed the judgment on May 12, 2003.  Appellants (1) filed a motion for
new trial on June 12, and an amended motion for new trial on June 17.  Appellants filed their notice
of appeal on August 25, accompanied by a motion for extension of time to file their notice of appeal. 
This Court granted the motion for extension of time on September 17.  The appellate record was
filed by November 26.  On December 29, appellants filed their first motion for an extension of time
to file their appellate brief.  This Court granted the motion and extended the deadline to February
12, 2004.  On February 12, appellants filed their second request.  This Court granted the motion and
extended the deadline to March 15.  On March 15, appellants filed this third motion for an extension
of time, requesting an additional twenty-one days to file their brief.  Appellants are hereby
ORDERED to file their brief no later than April 5, 2004.  No further extensions will be granted.  If
appellants fail to timely file their brief, their appeal is subject to dismissal for want of prosecution.
	It is ordered March 25, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
1.   There is some confusion as to whether Hopkins is authorized to represent the interests of
Jean Hopkins, from whom he is now divorced.  Jean Hopkins has not filed any documents in this
Court.  For simplicity's sake and until the question is resolved, we will consider the parties as having
aligned interests in this condemnation cause and will refer to "appellants."